Title: From Alexander Hamilton to William S. Smith, 21 February 1800
From: Hamilton, Alexander
To: Smith, William Stephens


          
            Sir,
            New York February 21. 1800
          
          I perceive by the public prints that — a disturbance of an unpleasant tendency has taken place between two Officers of your regiment and the inhabitants of Elizabeth Town. I request you to investigate minutely into this affair & report to me accordingly
          with true consideration &c
          Col Smith
        